Allowable Subject Matter

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is an examiner’s statement of reasons for allowance: The application teaches a method for assuring that a CSI-RS is contained within a freq. band relative to a second freq. band. The first frequency band is determined by a first initial resource index (for transmission of the CSI-RS), a second initial resource index of a second frequency band and a second configured bandwidth; the first initial resource index is greater or equal the second initial resource index; the first initial resource index is less than or equal to the sum of the second initial resource index and the second configured bandwidth. The method has a second communication device use a second initial resource index that is an index of an initial resource of a second frequency band and a second configured bandwidth to 'baseline' the first frequency band - and then sends it to the first communication device.
3.	Prior Art Reference Wang United States Patent Application 20190268185 teaches where a first communication node determines a resource or parameter for a second communication node to transmit a reference signal, and indicates the resource or parameter to the second communication node through signaling; However Wang does not disclose any relationship between a first initial resource index relative to a second initial resource index and a second configured bandwidth.
4.	Prior Art Reference Zhang United States Patent Application 20200213161 teaches where the frequency domain bandwidth indexes occupied by the reference signal in response to determining that the frequency domain bandwidth level belongs to the frequency hopping bandwidth level set of the reference signal, the frequency domain bandwidth indexes occupied by the reference signal change with time; However Zhang does not disclose any relationship between a first initial resource index relative to a second initial resource index and a second configured bandwidth

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 .	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                              

/KEVIN C. HARPER/Primary Examiner, Art Unit 2462